Case 2:16-cr-00573-JS Document 70-1 Filed 03/17/21 Page 1 of 10 PagelD #: 258

NORTHWELL HEALTH
NortH SHore Universiry Hosprtar

20 COMBAANTY DsVE, MASSIATINT STW PORK TG90 © 1b) PA)010b

PATIENT NAME: HERSHKO, ITZHAK

DATE OF OPERATION: 01/07/2019
MEDICAL RECORD @: 41133004
ENCOUNTER #: 600010330594

SURGEON: MICHAEL A. LEFKOWITZ 055111
DATE OF BIRTH: 10/27/1958

OPERATIVE REPORT

FIRST ASSISTANT: KATHRYN WAGNER, MO, Resident

PREOPERATIVE DIAGNOSIS: L1 compression fracture
POSTOPERATIVE DIAGNOSIS: L1 compression fracturo

NATURE OF OPERATION:

1 T11 to L3 segmental stabilization using Medtronic Solera pedicie screw
system

2 Thi to L3 posterolateral fusion using cancellous bone chips and Grafton
bone matnx.

3 Use of zomatosensory and motor-evoked potentials and lso-C spin CT
fuoroscopy

HISTORY AND INDICATIONS The patient is 60-year-old man who was Involved
in 9 moter vehicia acciden! spproximately 6 months ago. He susta:ned an Li and
L4 compression fraciura. Ho wos initially managed conservatively, but he
doveloped persiatent thoracolumbar back pain and imaging studies damonsirated
porsistent failure of healing of tho L1 vertebra, A decision waa made to perform a
T11 to L3 stabilization and fusion.

OPERATIVE PROCEOURE: Informed consent was obtained from the patient
prior to the procedure. The siske of procedure wera discussed including, not
limited, bleeding, infection, neurologic injury, failure of Improvernent of symptoms
need for addition! surgery, pain, failure of fusion. failure of instrumentation,
medical complications. end death. The patient consented te the procedure.

Tha patient was brough! to the operating room and generalized endotracheal
neuroanssthesia was induced by the Anesthesia service. Foley cathaler and
radial orterial lina and sequential compression devices wore applied Antibiotics
and corticosteroids were administered. Somatesensory and motor evoked
potentiate wero instituied at the beginning of procedure and continued
throughout

Page 1 of 3
Case 2:16-cr-00573-JS Document 70-1 Filed 03/17/21 Page 2 of 10 PagelD #: 259

The patient was carefully rotated into prone position on a modular Jackson tabla.
Care was taken to pad all appropriate pressure paints Intraoperative Nuorescapy
verified appropriate spinal levels. The lumbar region was prapped in usuai
fashion. An ink pan was used demarcate the midline of the thoracic and lumbar
spine. The patient was prepped and draped in the usual fashion. Marcaine and
Expare! anesthetic were infused into demarcated incision

The ekin was incised with #10-blade knife down to thoracic and tumbodoraal
fascia. Homosiagis was achieved with bipolar and Bavie cautery and sail.
retaining retractors Bovie cautery was usod dissect down through the thoracic
and lumbodoreal fascia co as to expose the spinous processes and lamina and
facete and the transverse processes from T11 to L3 bilaterally. intraoperative
fluoroscopy verified appropriate spinal tevels.

Medtronic Solera pedicle screws were placed from T11 to L3 in the following
fashion: The Midas Rex drill was used to create pilol holes al the junction of
lateral aspect of pars and transverse process using lateral fluarascopic guidance
A gearshift probe was used create trajectory holes through the pedicles into the
vertebral bodies using lateral fuereacepic guidance. Pedicle probe was used to
probe the trajectory holes for bony margins. 4.5 of 5.5 mm diameter taps were
used to tap the trajectory holes using lateral ftuoroscopic guidance. The 4.5-mun
diameter lap was used for the right L2 pedicie. Pedicie probe was used to probe
the trajectory holes for bony margins. Medtronic Solera pedicle screws
moasuring §.6 or 6.5 mm in diameter and 30, 45. or $0 mm length were than
Inserted into the T11 through L3 pedicles bilaterally using lateral fluoroscopic
guidance with a snug fii. At the right L2 level, a 5.6-mm diameter pedicie screw
was used and at the L1 level, 30-mm length screws were used.

The |.1_ L2 and 13 pedicle scrows wore stimulated for EMG with stimulation
thresholds in excess 17 mA with the exception of tha right L2 pedicle screw which
had an 8 mA stimulation threshold

An igo-C spin CT fluoroscopy was pesformed which demonstrated that the right
L2 padiclo scrow was medially situated. The screw was removed and the
gearshift probe wos used to create a mora ‘laterally situated trajectory. The scrow
was reinserted into a more latero'ly situated trajectory with p subsequent EMG
stimulation thrashold of 11 mA An Iso-C spin CT fluoroscopy demonstrated
good pedicia scrow placement

Page 2 of 3

 
Case 2:16-cr-00573-JS Document 70-1 Filed 03/17/21 Page 3 of 10 PagelD #: 260

A5 5-mm dlamater rods wore cut and contoured to the appropriate lengih and
shape bilaterally and than seated in the pedicie scraw heads with top loading
setscrews, which were provisionally Ughtened and then permanently lightened
with countor-lorquing forces. The construct was quite rigid. Lateral fucroscoplc
images demonatrated good implant placemant and $000 spinal aligament

The operativa held was copiously irrigated with bacitracin solution, The Midas
Rex drill was used to dacorticate the exposed spinous processes and laming ond
facets from T11 to 1.3 bilateral,

Cancelious bone chips and Grafton bone matrix were morselized and mixed with
autologous blood and then the fusion materials were packed over the exposed
and dacorhcated spinous processes and lamina and facets from T41 te La
bilaterally

A2q of vancomyan powder was sprinkled In the operative field. Two medium
Hemovac dmins were pisced in the operative fied and tunneled subcutancously.
They were secured with nyion drain stitches. The satf-retaining rotractors were
withdrawn and the thoracic and lumbodorsal fascia were teapproximated with 6
Vieryl suture in an interrupted fashion and skin was cloeed with 0 Vicryt and 2-0
Vicry! suture in an interrupted fashion and staplas. Adgitienal Mareaine and
Expars| anesthetic were infused into demarcated incision Starile dressing was
apphed to the incision.

Sponge and needie counts were reported as correct. The estimated bleed loss
wos 200 mL. There were no specimens. The somatosensory and motor-evoked
potentials were sinble throughout procadure. The patient was carefully returned
to theaupine position and awakened from nevroanesthesia.

Ho was found be following commands and moving all extremities sppropriately
Ho was oxtubated, and transported to the postoperative anesthesia care unit with

 

stable vital signs.
GICT: MICHAEL A. LEFKOWITZ, MD (055111) 01/07/2019 01.21 PM
TRANS  §_DOUGM_01/V_JDRAK_P 01/07/2019 01:24 PM

JOB: 7233085

Electronically Signed by: MICHAEL A. LEFKOWITZ 01/06/2019 09:59:09 PM

Page 3 of 3
Case 2:16-cr-00573-JS Document 70-1 Filed 03/17/21 Page 4 of 10 PagelD #: 261

NORTH WEL. HH LTH
NortH Suore University Hospitat.

Dalen, SE ery

PATIENT NAME: HERSHKO, ITZHAK

DATE OF OPERATION: 00/14/2020
MEDICAL RECORD 8; 41133004
ENCOUNTER @: 500011342807

SURGEON: MICHAEL A. LEFKOWITZ 055111
DATE OF BIRTH: 10/27/1962

OPERATIVE REPORT
FIRST ASSISTANT: CONTE, PA

PREOPERATIVE DIAGNOSIS: Cerical spondylosis with left cervical
radiculopathy and 02-4, 04-5, C5-4. and C6-7 digc heentations.
POSTOPERATIVE DIAGNOSIS: Cervical spondylosis with left cervical

and C3-4, C4-5, C5-4, and Cé-7 disc hemiations.
NATURE OF OPERATION: C3-4, C4-6, C5-6, C6-7 antorios cervical discectomy
and fusion using Styker Tntentum interbody imptents with Expense sJogratts and
Medtronic Attantis Elite anterior cervical piste. Use of somatosensory and moter
evoked potentials and imreoperstive fucroscopy

HISTORY AND INDICATIONS: The patent ls a 61-year-old man who presents
with neck pain and left cervical radiculopathy Imaging shales inctuding an MRi
ind CT scan of the cervical eping reveal C3-4, C4-5, 06-8, 06-7 cise nemistions
Causing spinal cord comptossion and neural foraminal narrowing. The patient
failed nonsurgical management. A decision wes made to perform a C3-C?
anterior cervical discectomy and fusion

DESCRIPTION OF PROCEDURE: Informed consent was obtained from the
patient prier to the procedure. The risks of the procedure were described aa
incluckng but nol limited to bleeding, infection, neurologic Injury. fallure of
improvement of sympioms, need for additional surgery, pain, dysphagia,
dyaphonte, fature of fusion. fedure of Instrumentation, wound hesting issues,
cerebrospinal fuid feok, dawelopment of adjacent segmont degenerative disc
disease, medical complications, and death. The patient consented to the
proceduro.

DESCRIPTION OF PROCEDURE: The patient was brought to the operating
room, and generatized ondctracheal neureanesthesia using GlidoScope was
indweod by the anesthesia service Foloy catheter and radial orterial ino and
tequential compression covicas were applied Antibiotics and corticosteroids.
wero administered The Anesthesia service was asked to avoid hypetension

Page 1 of 4
Case 2:16-cr-00573-JS Document 70-1 Filed 03/17/21 Page 5 of 10 PagelD #: 262

during the procedure Somatosensory and motor evoked potentials were
institvied at the beginning of the procedure and continued throughout The
patent was placed on the operating table in the supine position with the head on
a horseshoe headrost and neck in gentle extension. Care was taken to pad all
pressure points. Intraoperative Mvoroscopy verified appropriate

atemociaidomsstold muscie, 10 pounds of hatter traction waa apaiied. The
patient was prepped and droped in the usual fashion. Marcaine enesthetic was
infused into the demarcated incision.

The skin was incised with 8 #10 blade knife down to platyema muscie
remosiagis was achieved with bipolar and Bovie cautery and self-retaining

Operative field against longus colli muscle, and gentio retraction was applied.
The Shadow-Line retractor wae ngidly attached to the operating table via the
articulating arm Intraoperative fluoroscopy venfied appropriate spinal levels

cartitag
uncovertebral osteophytes. This revealed the posterior longitudinal Egamont in
each disc space. This was breached st the C3-4 and G8-7 levels and presarvad
at C4-5 and C5-6 levets Decompression was camied out bilaterally al tho C3-4

Stryker Tritenium lordotic interbody imptant trials were placed into the disc spaces
using iateral fucroscopic guidance, Al the C3-4 level, 14 x 12 x6 mm x 6-degree
lordosis trial was used, at the C4-6 and GS-6 tevels, 17 x 14x 5 mm x &degres

Page 2 of 4

 
Case 2:16-cr-00573-JS Document 70-1 Filed 03/17/21 Page 6 of 10 PagelD #: 263

 

lordasia imptant trial was used and at the C6-7 level, 17 x 14 x6 mm * 6-degree
tordosis implant tris! was used. The fit was snug in each case. Lateral
fluoroscopic images demonstrated occoptsble implant placement and sping!
alignment. Appropriataly sized Stryker Tritanium ttonium lordotic interbody
implants were procured and packed with Expense allograt and impacted into the
disc epaces. Again, at the C3-4 level, 14% 12x 6 mm x 6-degree jondoeis implant
was used, the C4-5 end C5-6 levels, 17 x 14x S mmx 6-degree lordosis Implant
inals were used. and at the C6-7 level, 17 and 1456 mm x 6-degres Jordasis
implant was used. The fi was snug in each case. Lateral fluoroscopic images
Cemonatrated acceptable imp/ant placement and epina! alignment. 10 pounde of
haiter traction was withdrawn

A Medtronic Atantis Bllte anterior cervical dlate measuring 77 mm In length was
placed in the operative fetd with stablizing pins and found to fil snugly. The
Allantis Elite variable-angle onli guide and nand drill were used to croate
trajectory holes in the C3 through C7 vertebral bodies bitaterally using lateral

ic guidance, Variable-angle scrawa measuring 4 mm in diameter anc
18 o+ 16 mm length were then inserted into the C3 through C? vertebral bodies
bilaterally using Interal Muorascopic Qvidance with a snug fil. The art-scraw
puilout devices were Ughtenad over the scraw heads. Lateral ft
images demonstrated acceptable Impiant plocement and spinal s'ignment. The
operative field was coplously Inigated with bacitracin solution. Amedium
Hemovac drain was placed in the operative field and tunneled su
and secured with nylon drain atitch. The Shadow-Line retractor was withdrawn.
The plotyema muscle was reapproximated with 3-0 Vieryf suture in en interrupted
fashion, and iho skin was closed with 3-0 Vicryl euturo in an interrupted fashian
and 4-0 Monocry! suture in a continueus running fashion. Steri-Strips ond sterile
dressing applied tothe incision.

Spongo and neodio countswere reported as correct, Tho estmoted blood loss
was 50 mL. There were no specimens. The somptosensory and motor-evoked
potentiais waro stable throughout the procedura Tho patient was awakonod
from neuresnesthesia and found to be following commands and moving all

i,

DICT: MICHAEL A. LEFKOWITZ, MD (05511 1) 0014/2020 08:20 PM
TRANS, §_TROYJ_O1A/_OVSAT_P 09/14/2020 05-24 PM
JOB 7270047

Page 3 of 4
Case 2:16-cr-00573-JS Document 70-1 Filed 03/17/21 Page 7 of 10 PagelD #: 264

J Department of Mount Sinai Health System
Cardiovascular Surgery 1190 Fifth Avenue, Box 1028
New York, NY 10029-6574
T 212-659-6800
Mount F 2A2-GSB-G818
Sinai
November 23, 2020
Re: Itzhak Hershko
DOB: 10/27/58
MRN: E708823
To Whom It May Concern:

Please be advised that Mr. Itzhak Hershko underwent mitral valve repair surgery at Mount Sinai
Hospital on November 10, 2020 performed by Dr. David Adams. It was decided that from a
cardiac surgery standpoint, Mr. Hershko is cleared 10 retamn 10 work duties as of February 10,
2021 with no restrictions. Currently, the patient is prohibited from more than 10 Ibs. for one
month and lifting 20 Ibs. for the following two months. In addition, the patient may not drive for
4-6 weeks after the surgery.

If you have any questions regarding this patient, please do not hesitate to contact my office at
(212) 659-6820.

Sincerely,

feacy acute f five, NP

ero,
Office of David H. Adams, MD
Case 2:16-cr-00573-JS Document 70-1 Filed 03/17/21 Page 8 of 10 PagelD #: 265

Movement Concepts ~ Prysical THERAPY

 

825 East Gate Blvd, Suite 100 55 Maple Avenue, Suite 306 35-16 Francis Lewis Blvd Unit A

Garden City, NY 11530 Rockville Centre, NY 11570 Flushing, NY 11358
Phone ($16) 227-5344 Phone (516) 705-8836 Phone (718) 428-3500
Fax (516) 227-5339 eFax (516} 908-6222 Fax (718) 428-0800

 

To whom it may concern,

Mr. Itzhak Hershko is under our care for physical therapy rehabilitation for injuries to his neck and back
since the beginning of this year. He attends physical therapy multiple times a week at our Rockville
Centre office and will continue to do so until his rehabilitation goals are met. If you have any questions
or concerns please feel free to reach out to our offices at the phone numbers listed above.

Sincerely,

Anthony Garibaldi, DPT
Physical Therapist
Case 2:16-cr-00573-JS Document 70-1 Filed 03/17/21 Page 9 of 10 PagelD #: 266

STEV

Sm LONG ISLAND
New NEUROSURGICAL ASSOCIATES

 

01/19/2021

Patient Name:itzhak Hershko
DOB: 10/27/1958

Diagnoses

1. S/P CERVICAL DISCECTOMY
2. CERVICAL SPONDYLOSIS
3. POSTOPERATIVE STATE

To Whom It May Concern:

Itzhak Hershko is a Sey in the Long Island Neurosurgical Ma
spine surgery on 1/7/19 followed by cervical spine surgery on 9
on 01/19/21. A course of physical therapy was ordered for his E
Dr. Lefkowitz on 3/19/21.

Thank you,
Case 2:16-cr-00573-JS Document 70-1 Filed 03/17/21 Page 10 of 10 PagelD #: 267

 
